DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.
NOTE: 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art reference and any interpretations of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title is meant to have an “informative value in indexing, classifying, searching”. See MPEP606.01
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
In Claims 1, 7, and 13, the recited “out of line from the IO request” is indefinite because one of ordinary skill in the art would not have known the metes and bounds of this limitation. Out of line request could be random/sequential access or background process. For the purpose of examination out of line request is interpreted as request processed in the background.
Claims 2-6, 8-13, 14-18 are rejected based on dependency from claims 1, 7, and 13. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 7-12, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over  Ramarao et. al. U.S. Patent No. 8,751,763 (hereinafter Ramarao) in view of Ioannou et. al. US Patent Pub. No. 2018/0060367 (hereinafter Ioannou).
Regarding Claim 1, Ramarao teaches receiving an input/output ("IO") request for data, the data associated with a virtual block (Fig.1, 4, 6, 8, 9; C2L10-45"logical block" corresponds to virtual block;C3L10-40, 55-65 "the multiple input/output (I/O) operations" C4L1-20); 
updating a reference count structure to reflect the IO request (Fig.4-6, 8, C2L25-45 "This implies that a "reference count" be maintained for each physical block, which is incremented each time an incoming block matches that block, and is decremented each time a logical block pointing to that physical block is removed.1" C8L20-60); and updating, one or more reference counts associated with the virtual block to reflect the result of the IO request based on the updated reference count structure(Fig.4-6, 8, C2L25-45;  C6L34-60; C7L35-65 &C8L1-20 " the corresponding reference count 124 is incremented by 1 in operation 157"; C8L20-60 "Thereafter, the reference count for the PBA is incremented (indicated by the operation "re++" which yields an updated reference count, re')").  
However, Ramarao fails to teach but Ioannou teaches out of line from the IO request (Fig.1C; 9; Para6-7 "A data storage system can perform deduplication using either or both of an in-line deduplication process and a background deduplication process" Para33-34).
	Ramarao and Ioannou are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
	Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Ramarao, and incorporating the out of line IO request, as taught by Ioannou.  
	One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Ioannou (Para6 “Background data deduplication can decrease store latency compared to in-line deduplication because a hash computation and lookup to determine duplication of data”).
Regarding claim 2, the combination of Ramarao and Ioannou teaches all the limitations of the base claims as outlined above.
	Further, Ioannou teaches storing an entry in the reference count structure, wherein the entry comprises a reference to the virtual block and a consecutive block count (Fig.5, 6; Para32-33;46-47 "in the most common case in which the write IO specifies a full array block of write data (e.g., 4 kB, 8 kB, 16 kB, or a multiple thereof)").  
Regarding claim 3, the combination of Ramarao and Ioannou teaches all the limitations of the base claims as outlined above.
	Further, Ramarao teaches wherein the reference to the virtual block comprises an address of the virtual block and an offset (Fig.1, 2, 3, C2L14-40 "a hash value generated in connection with a data block write operation is split by a deduplicating file system manager into prefix and suffix portions that are stored separately within an iNode and lookup table, respectively, applying the prefix as a partial address (or index) to the lookup table location in which the suffix is stored" C7L35-65).  
Regarding claim 4, the combination of Ramarao and Ioannou teaches all the limitations of the base claims as outlined above.
	Further, Ioannou teaches wherein updating the one or more reference counts associated with the virtual block comprises: grouping the entries in the reference count structure; and updating the one or more reference counts associated with the virtual block based on the grouping(Fig.1B,C, 8 Para8-9"deduplication are associated with data chunks or groups of data chunks." Para32-33).  
Regarding claim 5, the combination of Ramarao and Ioannou teaches all the limitations of the base claims as outlined above.
	Further, Ioannou teaches wherein grouping the entries comprises: identifying sets of related entries based on the references in the entries to respective virtual blocks (Fig.1C, 5, 8; Para32-33 "set of reference counters 156" Para39
Regarding claim 6, the combination of Ramarao and Ioannou teaches all the limitations of the base claims as outlined above.
	Further, Ramarao teaches wherein the reference count structure is a database (Fig. 1, 4, 6, 8, 9 C3L15-40 "deduplication data structures" data structure corresponds to database).  
Regarding Claim 7 Ramarao teaches a system, comprising: one or more processors (Fig.7 C10L5-40&L55-67); and computer-executable program logic operating in memory, wherein the computer executable program logic enables execution across the one or more processors of: receiving an input/output ("IO") request for data, the data associated with a virtual block (Fig.1, 4, 6, 7, 8, 9; C2L10-45"logical block" corresponds to virtual block;C3L10-40, 55-65 "the multiple input/output (I/O) operations" C4L1-20; C11L1-30); 
updating a reference count structure to reflect the IO request (Fig.4-6, 8, C2L25-45 "This implies that a "reference count" be maintained for each physical block, which is incremented each time an incoming block matches that block, and is decremented each time a logical block pointing to that physical block is removed.1" C8L20-60); and updating, one or more reference counts associated with the virtual block to reflect the result of the IO request based on the updated reference count structure(Fig.4-6, 8, C2L25-45;  C6L34-60; C7L35-65 &C8L1-20 " the corresponding reference count 124 is incremented by 1 in operation 157"; C8L20-60 "Thereafter, the reference count for the PBA is incremented (indicated by the operation "re++" which yields an updated reference count, re')").  
However, Ramarao fails to teach but Ioannou teaches out of line from the IO request (Fig.1C; 9; Para6-7 "A data storage system can perform deduplication using either or both of an in-line deduplication process and a background deduplication process" Para33-34).

	Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Ramarao, and incorporating the out of line IO request, as taught by Ioannou.  
	One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Ioannou (Para6 “Background data deduplication can decrease store latency compared to in-line deduplication because a hash computation and lookup to determine duplication of data”).
Regarding claims 2-12, 13-18, the combination of Ramarao and Ioannou teaches these claims according to the reasoning set forth in claims 2-6 and 1-6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Srivastava et al. US. 9,483,207 teaches updating a reference count at a hash data structure. 
Hyde et.al. US 2013/0297885 teaches updating reference count in deduplication process.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TASNIMA MATIN/Primary Examiner, Art Unit 2135